Exhibit 10.1

 

INVESTMENT SUB-ADVISORY AGREEMENT

 

BETWEEN

 

TRITON PACIFIC ADVISER, LLC,

 

ZAIS GROUP, LLC

 

AND

 

TRITON PACIFIC INVESTMENT CORPORATION, INC.

 

THIS INVESTMENT SUB-ADVISORY AGREEMENT (“Agreement”) made this 24th day of July,
2014, by and between TRITON PACIFIC ADVISER, LLC, a Delaware limited liability
company (the “Adviser”), ZAIS Group, LLC, a Delaware limited liability company
(the “Sub-Adviser”) and Triton Pacific Investment Corporation, Inc., a Maryland
corporation (the “BDC”).

 

WHEREAS, the Adviser and the Sub-Adviser are investment advisers that are
registered under the Investment Advisers Act of 1940, as amended (the “Advisers
Act”), and engage in the business of providing investment management services;
and

 

WHEREAS, the Adviser has been retained to act as the investment adviser to the
BDC, a closed-end management investment company that has elected to be regulated
as a business development company under the Investment Company Act of 1940, as
amended (the “1940 Act”), pursuant to an Investment Adviser Agreement dated July
27, 2012 (the “Advisory Agreement”), a copy of which is attached hereto as
Exhibit A; and

 

WHEREAS, the Advisory Agreement permits the Adviser, subject to the supervision
and direction of the BDC’s board of directors (the “Board”), to delegate certain
of its duties thereunder to other investment advisers, subject to the
requirements of the 1940 Act; and

 

WHEREAS, the Adviser desires to retain the Sub-Adviser to assist it in
fulfilling certain of its obligations under the Advisory Agreement, and the
Sub-Adviser is willing to render such services subject to the terms and
conditions set forth in this Agreement. More specifically, the Adviser desires
to have the Sub-Adviser assist the Adviser in managing a portfolio of floating
rate debt securities, CLO securities, and other credit oriented securities
(“Syndicated Debt Portfolio”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.             Duties of the Sub-Adviser

 

(a)          Retention of Sub-Adviser. The Adviser hereby appoints the
Sub-Adviser to assist the Adviser in managing the investment and reinvestment of
the Syndicated Debt Portfolio assets of the BDC, subject to the terms set forth
herein and subject to the supervision of the Board, upon the terms herein set
forth:

 

(i)          in accordance with the investment objective, policies and
restrictions that are set forth in the BDC’s Registration Statement on Form N-2
as declared effective by the Securities and Exchange Commission (the “SEC”), as
amended or superseded from time to time (the “Registration Statement”); and

 

(ii)         in accordance with applicable federal and state laws, rules and
regulations, and the Company’s amended and restated articles of incorporation,
as further amended from time to time (“Articles of Incorporation”).

 

(b)          Responsibilities of Sub-Adviser. Only with respect to the
Syndicated Debt Portfolio, the Sub-Adviser shall, during the term and subject to
the provisions of this Agreement:

 

 

 

(i)         make recommendations to the Adviser as to the general composition
and allocation of the BDC’s Syndicated Debt Portfolio, the nature and timing of
any changes therein and the manner of implementing such changes, including
specific recommendations as to the type of securities and other assets to be
purchased, retained or sold by the Syndicated Debt Portfolio;

 

(ii)         assist the Adviser in identifying, evaluating and negotiating the
structure of the Syndicated Debt Portfolio investments made or to be made by the
BDC;

 

(iii)         separately or in conjunction with the Adviser, conduct due
diligence on prospective portfolio companies within the Syndicated Debt
Portfolio;

 

(iv)         assist the Adviser in executing closing and monitoring the BDC’s
Syndicated Debt Portfolio investments;

 

(v)         provide to the Advisor monthly valuation data on the Syndicated Debt
Portfolio using external third party valuation sources;

 

(vi)         upon request from the Adviser, participate in the review of draft
public financial statements and registration statements of the BDC to ensure
that the information presented regarding the Sub-Adviser and the Syndicated Debt
Portfolio investments is accurate and not misleading in any material respect;

 

(vii)         upon request from the Adviser and at such times as are mutually
acceptable to the Adviser and the Sub-Adviser, participate in presentations to:
(a)  broker-dealer road shows; (b) educational forums; (c) due diligence review
programs conducted by third-party evaluators and due diligence officers of
broker-dealers; and (d) other marketing events and forums to facilitate the
BDC’s fund raising efforts;

 

(viii)         upon request from the Adviser and as required by the Board,
attend meetings of, and participate in presentations to, the Board, in each case
with respect to the Syndicated Debt Portfolio;

 

(ix)            provide the Adviser with such other research and related
services relevant to the Syndicated Debt Portfolio as the Adviser may, from time
to time, reasonably require for the Adviser to manage the BDC; and

 

(x)             use commercially reasonable efforts to arrange for debt
financing with respect to the Syndicated Debt Portfolio on the BDC’s behalf as
may be determined necessary by the Sub-Adviser, subject to oversight and
approval of the Board.

 

Notwithstanding the foregoing or anything else contained in this Agreement, all
investment decisions for the BDC will be the sole responsibility of, and will be
made by and at the sole discretion of, the Adviser, and the Sub-Adviser shall
not be responsible or liable for any such investment decision. Furthermore, the
parties acknowledge and agree that the Sub-Adviser shall be required to provide
only the services expressly described in this Section 1(b), and shall have no
responsibility to provide any other services whatsoever to the Adviser or the
BDC, including, but not limited to, administrative, management or other similar
services (including services to ensure that the BDC is operated in compliance
with applicable law).

 

(c)          Power and Authority. To facilitate the Sub-Adviser’s performance of
its responsibilities hereunder, but subject to the restrictions contained
herein, the Adviser, on behalf of the BDC, hereby delegates to the Sub-Adviser,
and the Sub-Adviser hereby accepts, the power and authority to act on behalf of
the BDC to effectuate investment decisions made by the Advisor for the BDC’s
Syndicated Debt Portfolio, including the execution and delivery of all documents
relating to the BDC’s Syndicated Debt Portfolio investments. If the Sub-Adviser
deems it necessary or advisable to make, through a special purpose vehicle, any
investment it is permitted hereunder to make on behalf of the BDC, then the
Sub-Adviser shall, following its receipt of approval from the Advisor, have
authority to create, or arrange for the creation of, such special purpose
vehicle and to make such investment through such special purpose vehicle in
accordance with applicable law. The Adviser, on behalf of the BDC, but subject
to the restrictions contained herein, also grants to the Sub-Adviser power and
authority to engage in all activities and transactions (and anything incidental
thereto) that the Sub-Adviser reasonably deems appropriate, necessary or
advisable to carry out its duties pursuant to this Agreement. Nothing in this
Agreement shall give the Sub-Adviser the authority to act on behalf of the BDC
to effectuate investment decisions other than in connection with the BDC’s
Syndicated Debt Portfolio, and in each case only after any investment decision
has been approved by the Adviser. Notwithstanding the foregoing, the Sub-Adviser
may, from time to time in its discretion consult with and obtain the express
consent of, the Adviser prior to exercising its authority under this sub
paragraph (c).

 

 

 

(d)          Acceptance of Duties. The Sub-Adviser hereby agrees during the term
hereof to render the services described herein for the compensation provided
herein, subject to the limitations contained herein. The Sub-Adviser shall carry
out its responsibilities under this Agreement in compliance with: (i) the BDC’s
investment objectives, policies and restrictions as set forth in the BDC’s
current Registration Statement and Articles of Incorporation; (ii) such
policies, directives, regulatory restrictions and compliance policies as the
Adviser may from time to time establish or issue and communicate to the
Sub-Adviser in writing; and (iii) applicable law and related regulations in all
material respects. The Adviser shall promptly notify the Sub-Adviser in writing
of changes to (i) or (ii) above and shall notify the Sub-Adviser in writing of
changes to (iii) above promptly after it becomes aware of such changes. In no
event shall the Sub-Adviser be held responsible for failing to comply with any
of (i), (ii) or (iii) unless it has previously received the notification in the
foregoing sentence.

 

(e)          Independent Contractor Status. The Sub-Adviser shall, for all
purposes herein provided, be deemed to be an independent contractor and, except
as expressly provided or authorized herein, shall have no authority to act for
or represent the Adviser or the BDC in any way or otherwise be deemed an agent
of the Adviser or the BDC.

 

(f)          Record Retention. The Sub-Adviser shall maintain and keep all
books, accounts and other records of the Sub-Adviser that relate to activities
performed by the Sub-Adviser hereunder as required under the 1940 Act, the
Advisers Act and other applicable law. Except as otherwise provided below or
required by applicable law, the Adviser agrees that all records that it
maintains and keeps in connection with the services provided hereunder shall at
all times remain the property of the Sub-Adviser. The Sub-Adviser agrees that
the records that it maintains and keeps shall be preserved in the manner and for
the periods prescribed by the 1940 Act.

 

(g)          Adviser and the BDC understand and acknowledge that Sub-Adviser
cannot make and is not making any guaranty or representation that the Syndicated
Debt Portfolio will generate profits or that the BDC will not incur loss of
capital, and the Sub-Adviser cannot make and is not making any guaranties
regarding the performance or success of the Syndicated Debt Portfolio. Adviser
and the BDC are aware of the speculative nature of, and risks of loss inherent
in, the investments contemplated herein.

 

2.             Expenses

 

(a)          Except as provided below in this Section 2, the Sub-Adviser assumes
no obligation with respect to, and shall not be responsible for, the expenses of
the Adviser or the BDC in fulfilling the Sub-Adviser’s obligations hereunder.
The Sub-Adviser shall, at its sole expense, employ or associate itself with such
persons as it believes necessary to assist it in the execution of its duties
under this Agreement, including without limitation, persons employed or
otherwise retained by the Sub-Adviser or made available to the Sub-Adviser by
its members or affiliates.

 

(b)          The Adviser shall cause the Sub-Adviser to be reimbursed by the BDC
or the Adviser, as appropriate, for expenses reasonably incurred by the
Sub-Adviser at the request of or on behalf of the BDC or the Adviser including,
without limitation, expenses related to any services provided pursuant to
Sections 1(b)(vii), (viii) and (ix) of this Agreement, to the same extent as
such expenses would be reimbursable to the Adviser pursuant to Section 2 of the
Advisory Agreement had such expenses been incurred by the Adviser. The
Sub-Adviser shall maintain and provide to the BDC and the Adviser as they may
reasonably request, records of all such expenses for which it seeks
reimbursement. The Sub-Adviser shall be reimbursed by the BDC or the Adviser, as
appropriate, for its expenses incurred in accordance with this Section 2
promptly following its request therefor.

 

3.             Compensation

 

In consideration for the Sub-Adviser’s services hereunder, the Adviser shall pay
the Sub-Adviser the fees described below (and will provide to Sub-Advisor
supporting documentation to assist the Sub-Advisor in confirming the related fee
calculations), payable quarterly in arrears (within 5 days of when fees are paid
to the Adviser):

 

 

 

(a)          With respect to any Base Management Fee (as defined in the Advisory
Agreement) payable to the Adviser pursuant to the Advisory Agreement,
Sub-Adviser shall receive .125% (12.5 basis points) of the average gross assets
(including amounts borrowed) of the Syndicated Debt Portfolio each quarter
(pro-rated if less than one quarter).

 

(b)          With respect to any Incentive Fee (as defined in the Advisory
Agreement) payable to the Adviser pursuant to the Advisory Agreement (which are
calculated on a cumulative basis), Sub-Adviser shall receive one half of the
aggregate Incentive Fee payable to the Adviser times the quotient of the
Incentive Fee generated on the Syndicated Debt Portfolio divided by the
aggregate Incentive Fee payable to the Adviser each quarter (pro-rated if less
than one quarter). However, in no event shall such Incentive Fee payable to
Sub-Adviser be greater than 100% of the Incentive Fee payable to Adviser.

 

a.Example 1: Assuming a quarter’s Incentive Fee on the Syndicated Debt Portfolio
is $250,000 and the aggregate Incentive Fee payable to Adviser from the BDC is
$750,000, Sub-Adviser shall receive an Incentive Fee of $125,000.

 

b.Example 2: Assuming a quarter’s Incentive Fee on the Syndicated Debt Portfolio
is $250,000 and the aggregate Incentive Fee payable to Adviser from BDC is
$200,000 (due to a $50,000 realized or unrealized loss on the BDC’s private
equity portfolio), Sub-Adviser shall receive an Incentive Fee of $125,000.

 

c.Example 3: Assuming a quarter’s Incentive Fee on the Syndicated Debt Portfolio
is $250,000 and the aggregate Incentive Fee payable to Adviser from BDC is
$50,000 (due to a $200,000 realized or unrealized loss on the BDC’s private
equity portfolio), Sub-Adviser shall receive an Incentive Fee of $50,000.

 

d.Example 4: Assuming a quarter’s Incentive Fee on the Syndicated Debt Portfolio
is $0 (or negative) and the aggregate Incentive Fee payable to Adviser from BDC
is $500,000, Sub-Adviser shall receive an Incentive Fee of $0.

 

In the event that this Agreement is terminated, for purposes of determining fees
payable to the Sub-Adviser, the advisory fees payable to the Sub-Adviser shall
be pro-rated for the quarter of such termination.

 

(c)          Except as required by applicable law, rule or regulation, any
deferral, reduction, waiver or other modification of the Base Management Fee or
Incentive Fee to be paid to the Adviser (including, without limitation, the
manner and timing by which such fees are paid or payable to the Adviser ) will
require the prior written consent of the Sub-Adviser.

 

4.             Representations and Warranties of the Sub-Adviser

 

The Sub-Adviser represents and warrants to the Adviser as follows:

 

(a)          The Sub-Adviser is registered as an investment adviser under the
Advisers Act and shall maintain such registration during the term of this
Agreement;

 

(b)          The Sub-Adviser is a limited liability company duly organized and
validly existing under the laws of the State of Delaware with the power to own
and possess its assets and carry on its business as it is now being conducted;

 

(c)          The execution, delivery and performance by the Sub-Adviser of this
Agreement are within the Sub-Adviser’s powers and have been duly authorized by
all necessary action, and no action by or in respect of, or filing with, any
governmental body, agency or official is required on the part of the Sub-Adviser
for the execution, delivery and performance by the Sub-Adviser of this
Agreement, and the execution, delivery and performance by the Sub-Adviser of
this Agreement do not contravene or constitute a default under (i) any provision
of applicable law, rule or regulation, (ii) the Sub-Adviser’s governing
documents, or (iii) any agreement, judgment, injunction, order, decree or other
instrument binding upon the Sub-Adviser;

 

 

 

(d)          Part 2 of the Sub-Adviser’s most recent Form ADV filed with the SEC
pursuant to Section 203(c) of the Advisers Act, previously provided to the
Adviser, is a true and complete copy of the form and the information contained
therein is accurate and complete in all materials respects and does not omit to
state any material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading. The Sub-Adviser
will promptly provide the Adviser and the BDC with a complete copy of all
subsequent material changes to Part 2 of its Form ADV;

 

(e)          The Sub-Adviser has adopted a written code of ethics complying with
the requirements of Rule 17j-1 under the 1940 Act and will provide the Adviser
and the BDC with a copy of that code. Within 20 days of the end of each calendar
quarter during which this Agreement remains in effect, an authorized signatory
of the Sub-Adviser shall, upon the Adviser’s written request, certify to the
Adviser or the BDC that the Sub-Adviser has complied with the requirements of
Rule 17j-1 during the previous quarter and that there have been no material
violations of the Sub-Adviser’s code of ethics or, if such a material violation
has occurred, that appropriate action has been taken in response to such
violation. Upon prior written request of the Adviser or the BDC and during
normal business hours, the Sub-Adviser shall permit representatives of the
Adviser or the BDC to examine the reports (or summaries of the reports) required
to be made to the Sub-Adviser by Rule 17j-1(c)(1) and other records evidencing
enforcement of the code of ethics; provided, however, that such examinations
shall be conducted at the sole expense of the Adviser or the BDC, as applicable.
For the avoidance of doubt and except as otherwise expressly provided in the
immediately preceding sentence, neither the Adviser nor the BDC shall have any
right to examine, inspect, copy or review any of the books, records, reports or
other written materials prepared or maintained by the Sub-Adviser, except as
required by applicable laws, rules or regulations to fulfill duties as a
registered investment adviser or as a business development company; and

 

(f)          The Sub-Adviser shall comply in all material respects with all
requirements applicable to an investment adviser of a business development
company like the BDC under the Advisers Act and the 1940 Act; provided that the
Adviser shall provide to the Sub-Adviser (i) the provisions of the 1940 Act that
are applicable to the Sub-Adviser in performing its services hereunder and (ii)
all information reasonably requested by the Sub-Adviser in order to comply with
the provisions hereof, the 1940 Act and the Advisers Act; but provided further
that the failure of the Adviser to provide the Sub-Adviser with any of the
information specified in (i) and (ii) above, shall not relieve the Sub-Adviser
of its obligations under this paragraph (f).

 

5.             Broker-Dealer Selection

 

The Sub-Adviser is authorized to select the brokers or dealers (collectively
“Brokers”) through which to execute the purchases and sales of Syndicated Debt
Portfolio securities. In selecting Brokers, the Sub-Adviser may give
consideration to factors other than price, including, but not limited to,
brokerage and research services and market information. Any such services or
information which the Sub-Adviser receives in connection with activities for the
BDC may also be used by the Sub-Adviser for the benefit of other clients and
customers of the Sub-Adviser or for its own benefit or the benefit of any of its
Affiliates, provided that the Sub-Adviser shall only use brokerage and research
services and market information provided by a broker in accordance with the safe
harbor established by Section 28(e) of the Exchange Act. The Sub-Adviser is
hereby authorized, to the fullest extent now or hereafter permitted by law, to
cause the BDC to pay a member of a national securities exchange, broker or
dealer an amount of commission for effecting a securities transaction in excess
of the amount of commission another member of such exchange, broker or dealer
would have charged for effecting that transaction, if the Sub-Adviser determines
in good faith, taking into account factors, including without limitation, price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the BDC’s portfolio, and is consistent with the Sub-Adviser’s duty to seek
the best execution on behalf of the BDC.

 

The Sub-Adviser shall, upon written request, promptly communicate to the
investment committee of the Adviser such information relating to portfolio
transactions as they may reasonably request. Notwithstanding the foregoing, with
regard to transactions with or for the benefit of the BDC, the Adviser may not
pay any commission or receive any rebates or give-ups, nor participate in any
business arrangements which would circumvent this restriction.

 

 

 

6.             Representations and Warranties of the Adviser

 

The Adviser represents and warrants to the Sub-Adviser as follows:

 

(a)          The Adviser is registered as an investment adviser under the
Advisers Act and shall maintain such registration during the term of this
Agreement;

 

(b)          The Adviser is a limited liability company duly organized and
validly existing under the laws of the State of Delaware with the power to own
and possess its assets and carry on its business as it is now being conducted;

 

(c)          The execution, delivery and performance by the Adviser of this
Agreement are within the Adviser’s powers and, subject to the approval of this
Agreement by the BDC’s shareholders, have been duly authorized by all necessary
action, and no action by or in respect of, or filing with, any governmental
body, agency or official is required on the part of the Adviser for the
execution, delivery and performance by the Adviser of this Agreement, and the
execution, delivery and performance by the Adviser of this Agreement do not
contravene or constitute a default under (i) any provision of applicable law,
rule or regulation, (ii) the Adviser’s governing instruments, or (iii) any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Adviser or (iv) the Advisory Agreement;

 

(d)          The Form ADV of the Adviser previously provided to the Sub-Adviser
is a true and complete copy of the form as currently filed with the SEC and the
information contained therein is accurate and complete in all materials respects
and does not omit to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading. The Adviser will promptly provide the Sub-Adviser with a complete
copy of all subsequent amendments to its Form ADV.

 

(e)          The Adviser shall comply in all material respects with all
requirements applicable to the investment adviser of a business development
company like the BDC under the Advisers Act and the 1940 Act;

 

(f)          The Adviser acknowledges that it has (i) received a copy of the
Sub-Adviser’s Form ADV Part 2 prior to entering into this Agreement and (ii)
read the Sub-Advisor’s “Certain Conflicts of Interest” disclosure, attached
hereto as Exhibit B; and

 

(g)          Advisor makes the representations and warranties contained in
Exhibit C attached hereto with respect to its CFTC registration status.

 

7.             Representations and Warranties of the BDC

 

The BDC represents and warrants to the Sub-Adviser as follows:

 

(a)          The BDC is an investment company that has elected to be treated as
a business development company under the 1940 Act and is, and will continue to
be, operated in accordance with the provisions of the 1940 Act applicable to
business development companies;

 

(b)          The BDC is a corporation duly organized and validly existing under
the laws of the State of Maryland with the power to own and possess its assets
and carry on its business as it is now being conducted;

 

(c)          The execution, delivery and performance by the BDC of this
Agreement are within the BDC’s powers and, subject to the approval of this
Agreement by the BDC’s shareholders, have been and will have been duly
authorized by all necessary action, and no action by or in respect of, or filing
with, any governmental body, agency or official is required on the part of the
BDC for the execution, delivery and performance by the BDC of this Agreement,
and the execution, delivery and performance by the BDC of this Agreement do not
contravene or constitute a default under (i) any provision of applicable law,
rule or regulation, (ii) the BDC’s governing instruments, or (iii) any
agreement, judgment, injunction, order, decree or other instrument binding upon
the BDC; and

 

 

 

(d)          The information contained in the BDC’s Registration Statement on
Form N-2, including any amendments thereto as may be required to be filed, is
accurate and complete in all materials respects and does not omit to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

(e)          The BDC has received a copy of the Sub-Adviser’s Form ADV Part 2
prior to entering into this Agreement.

 

8.             Other Activities of the Sub-Adviser

 

(a)          The services of the Sub-Adviser to the Adviser and the BDC are not
exclusive, and the Sub-Adviser may engage in any other business or render
similar or different services to others including, without limitation, the
direct or indirect sponsorship or management of other investment based accounts
or commingled pools of capital, however structured, having investment objectives
similar to or different from those of the BDC, and nothing in this Agreement
shall limit or restrict the right of the Sub-Adviser or any of its officers,
directors, members, employees or affiliates (including the officers, directors,
members, employees of the affiliate ) to engage in any other business or to
devote its, his or her time and attention in part to any other business, whether
of a similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the BDC’s portfolio companies, subject to
applicable law). The Sub-Adviser assumes no responsibility under this Agreement
other than to render the services set forth herein.

 

(b)          Nothing in this Agreement shall prevent the Sub-Adviser or any
member, manager, officer, employee or other affiliate thereof from acting as
investment adviser for any other person, firm or corporation, or from engaging
in any other lawful activity, and shall not in any way limit or restrict the
Sub-Adviser or any of its members, managers, officers, employees or agents from
buying, selling or trading any securities for its or their own accounts or for
the accounts of others for whom it or they may be acting.

 

9.             Liability and Indemnification

 

(a)          The duties of the Sub-Adviser shall be confined to those expressly
set forth in Section 1(b) hereof and the Sub-Adviser expressly disclaims
liability for any other duties. The Sub-Adviser shall not be liable for any loss
arising out of any of its activities hereunder, except a loss resulting from the
Sub-Adviser’s willful misfeasance, bad faith or gross negligence in the
performance of its duties, or by reason of reckless disregard of its obligations
and duties hereunder, except as may otherwise be provided under provisions of
applicable state law which cannot be waived or modified hereby. (As used in this
Section 8(a), the term “Sub-Adviser” shall include, without limitation, its
affiliates and the Sub-Adviser’s and its affiliates’ respective partners,
shareholders, directors, members, principals, officers, employees and other
agents of the Sub-Adviser.)

 

(b)          The Sub-Adviser shall indemnify the Adviser and the BDC, and their
respective affiliates and controlling persons, for any liability and expenses,
including reasonable attorneys’ fees, which the Adviser, the BDC or their
respective affiliates and controlling persons may sustain as a result of the
Sub-Adviser’s willful misfeasance, bad faith, gross negligence, reckless
disregard of its duties hereunder or material violation of applicable U.S.
federal securities laws.

 

(c)          The BDC and the Adviser shall jointly and severally indemnify the
Sub-Adviser, its affiliates and its controlling persons, for any liability and
expenses, including reasonable attorneys’ fees, howsoever arising from, or in
connection with, the Sub-Adviser’s performance of its obligations under this
Agreement or the Adviser’s or the BDC’s breach of the terms, representations and
warranties herein; provided, however, that the Sub-Adviser shall not be
indemnified for any liability or expenses that may be sustained as a result of
the Sub-Adviser’s willful misfeasance, bad faith, or gross negligence in the
performance of the Sub-Adviser’s duties or by reason of the reckless disregard
of the Sub-Adviser’s duties and obligations under this Agreement, or material
violation of applicable U.S. federal securities laws.

 

 

 

(d)          The BDC and the Adviser, as the case may be, shall be permitted to
advance funds to the Sub-Adviser for legal expenses and other costs incurred as
a result of any legal action for which indemnification is being sought only if
all of the following conditions are met:

 

(i)         the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Adviser in performing its
duties to the BDC;

 

(ii)         the Sub-Adviser provides the BDC with written affirmation of the
Sub-Adviser’s good faith belief that the Sub-Adviser has met the standard of
conduct necessary for indemnification by the BDC and the Adviser;

 

(iii)         indemnification by the BDC and the Adviser, and the advancement of
legal expenses and other costs associated therewith, is not prohibited by
applicable law; and

 

(iv)         the Sub-Adviser undertakes in writing to repay the advanced funds
to the Adviser or the BDC, together with interest thereon based on LIBOR as of
the date the funds were advanced, in cases in which the Sub-Adviser is not found
to be entitled to indemnification pursuant to a final, non-appealable decision
of a court of competent jurisdiction.

 

10.          Confidentiality

 

(a)          Subject to Section 9(b), each of the Sub-Adviser and the Adviser
acknowledge and agree that pursuant to this Agreement, either party may obtain
the other party’s confidential and proprietary information and materials
concerning or pertaining to the other’s business. Each party will receive and
hold such information in the strictest confidence, and acknowledges, represents,
and warrants that it will use its best efforts to protect the confidentiality of
this information. Each party agrees that, without the prior written consent of
the other party, it will not use, copy, or divulge to third parties or otherwise
use, except in accordance with the terms of this Agreement, any information
obtained from or through the other party in connection with this Agreement other
than as reasonably necessary in the course of its business; provided that such
recipients must agree to protect the confidentiality of such information and use
such information only for the purposes of providing services to the Sub-Adviser,
Adviser and/or the BDC; provided, further, however, this covenant shall not
apply to information (i) which is in the public domain now or when it becomes in
the public domain in the future, other than by reason of a breach of this
Agreement, (ii) which has come to either party from a lawful source not known by
such party to be bound to maintain the confidentiality of such information,
other than from the other party or an affiliate or representative of that party,
or (iii) disclosures which are required by law, regulatory authority, regulation
or legal process.

 

(b)          The Adviser agrees that the Sub-Adviser shall have the right to
disclose the performance of the BDC to third parties at any time, subject to the
prior review and approval by the Adviser (not to be unreasonably withheld or
delayed) of the form of disclosure.

 

(c)          Notwithstanding anything to the contrary herein, each party to this
Agreement (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of (i) the BDC and (ii) any of its transactions, and
all materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure.

 

(d)          The agreements made by each party to the other party pursuant to
this Section 10 shall survive the termination of this Agreement.

 

 

 

11.          Brand Usage

 

The Sub-Adviser conducts its investment advisory business under, and owns all
rights to, the trademark “ZAIS Group, LLC” and the “ZAIS Group” design
(collectively, the “Brand”). In connection with the BDC’s (a) public filings;
(b) requests for information from state and federal regulators; (c) offering
materials and advertising materials; and (d) press releases, the BDC may,
subject to the terms and conditions of this Section 11, use the Brand or
otherwise state in such materials that investment advisory services are being
provided by the Sub-Adviser to the BDC under the terms of this Agreement.  The
Sub-Adviser hereby grants a non-exclusive, non-transferable, and
non-sublicensable license to the BDC for the use of the Brand solely as
permitted in the foregoing sentence.  Notwithstanding anything to the contrary
contained herein, prior to using the Brand in any manner or otherwise refer,
directly or indirectly, to the Sub-Advisor, the BDC or the Adviser, as
applicable, shall submit all such proposed uses or language to the Sub-Adviser
for prior written approval.  The Adviser and the BDC agree to control the use of
such Brand in accordance with the standards and policies as established between
the Adviser and the Sub-Adviser pursuant to the terms of this Agreement and
shall only use the Brand or otherwise refer, directly or indirectly, to the
Sub-Advisor if they have received the prior written approval of the Sub-Adviser
for such specific use. At no time shall the Adviser contest the validity of the
Brand or use the Brand other than in accordance with this Agreement. The
Sub-Adviser reserves the right to terminate this license immediately upon
written notice for any reason, including, without limitation, if any use of the
Brand by the Adviser or the BDC is not in compliance with the standards and
policies as established between the Adviser and the Sub-Adviser. Unless
terminated earlier by the Sub-Adviser, the term of the license granted under
this Section shall be for the term of this Agreement only, including any
renewals and extensions, and the right to use the Brand as provided herein shall
terminate immediately upon the termination of this Agreement or the investment
advisory relationship between the Adviser and the BDC. The BDC and the Adviser
agree that the Sub-Adviser is the sole owner of the Brand, and any and all
goodwill in the Brand arising from the Adviser’s or the BDC’s use of the Brand
shall inure solely to the benefit of the Sub-Adviser. Without limiting the
foregoing, this license shall have no effect on the BDC’s ownership rights of
the works within which the Brand shall be used.

 

12.          Duration and Termination of Agreement

 

(a)          Term and Effectiveness. This Agreement shall become effective as of
the date that the BDC obtains all requisite approvals of this Agreement (the
“Effective Date”). This Agreement shall remain in effect for two years, and
thereafter shall continue automatically for successive annual periods, provided
that such continuance is specifically approved at least annually by(i) the vote
of the Board, or by the vote of a majority of the outstanding voting securities
of the BDC and (ii) the vote of a majority of the BDC’s directors who are not
parties to this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the 1940 Act) of any such party, in accordance with the
requirements of the 1940 Act.

 

(b)          Termination. This Agreement may be terminated at any time, without
the payment of any penalty, upon 60 days’ written notice, by the Adviser or the
Sub-Adviser. This Agreement shall automatically terminate in the event of
(1) its “assignment” (as such term is defined for purposes of Section 15(a)(4)
of the 1940 Act), (2) the termination of the Advisory Agreement, or (3) the
Adviser determines that this Agreement would violate the terms of the Advisory
Agreement. The provisions of Section 8 of this Agreement shall remain in full
force and effect, and the Adviser and the Sub-Adviser shall remain entitled to
the benefits thereof, notwithstanding any termination of this Agreement.

 

(c)          Notwithstanding any termination of this Agreement, the Sub-Adviser
shall be entitled to receive all amounts payable to it and not yet paid pursuant
to Sections 2 or 3 hereof. In addition, Section 14 shall survive termination of
this Agreement.

 

13.          Notices

 

Any notice under this Agreement shall be given in writing, either via electronic
mail or addressed and delivered or mailed, postage prepaid, to the other party
at its principal office.

 

14.          Amendments

 

This Agreement may be amended by mutual written consent of the parties, subject
to the requirements of applicable law.

 

 

 

15.          Governing Law

 

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of California. For so long as the BDC is regulated as a BDC under the
1940 Act, this Agreement shall also be construed in accordance with the
applicable provisions of the 1940 Act. In such case, to the extent the
applicable laws of the State of California, or any of the provisions herein,
conflict with the provisions of the 1940 Act, the latter shall control. To the
fullest extent permitted by law, in the event of any dispute arising out of the
terms and conditions of this Agreement, the parties hereto consent and submit to
the jurisdiction of the following courts: (i) for any action initiated by the
Adviser, the courts of the State of California in the county of Los Angeles and
of the U.S. District Court for the Western Division of the Central District of
California; and (ii) for any action initiated by the Sub-Adviser, the courts of
the State of New York in the county of New York and of the U.S. District Court
for the Southern District of New York.

 

16.          Severability

 

If any provision of this Agreement shall be held or made invalid by a court
decision, statute, rule or otherwise, the remainder of this Agreement shall not
be affected thereby.

 

17.          Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
an agreement.

 

 

[signature page follows]

 

 

 

 

 

 

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS brochure or ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS brochure or
ACCOUNT DOCUMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

  TRITON PACIFIC ADVISER, LLC               By   /s/ Craig Faggen     Craig
Faggen, President

 

 

 

  ZAIS Group, LLC               By   /s/ Michael Szymanski     Michael
Szymanski, President

 

  

Acknowledged and Agreed:

 

 

TRITON PACIFIC INVESTMENT CORPORATION, INC.

 

  By   /s/ Craig Faggen   Craig Faggen, President

 

 



 

